 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DALE DUSTIN,                                      No. 2:19-CV-0672-DMC-P
12                       Plaintiff,
13           v.                                         ORDER
14    W. BLAKELY, et al.,
15                       Defendants.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983. Pending before the court is plaintiff’s motion for relief from electronic filing

19   (ECF No. 2). Plaintiff’s motion is denied as unnecessary because pro se litigants are not required

20   to use electronic filing but must instead file all documents in paper. See Eastern District of

21   California Local Rule 133(b)(2).

22                  IT IS SO ORDERED.

23

24   Dated: June 18, 2019
                                                            ____________________________________
25                                                          DENNIS M. COTA
26                                                          UNITED STATES MAGISTRATE JUDGE

27

28
                                                        1
